PER CURIAM.
The Grantee under a warranty deed brought suit against the City of Stuart to quiet his title to a certain piece of property. He also sued his grantor for breach of warranty should the quiet title suit be unsuccessful. At issue was a parcel on a subdivision plat marked “parking.” The City of Stuart counterclaimed for quiet title and declaratory judgment.
We affirm the judgment quieting title in favor of the City since we find no meaningful distinction between this case and the case of Laube v. City of Stuart, 107 So.2d 757 (Fla. 2d DCA 1958), in which, on substantially similar facts, the court determined that an unmarked parcel on a similar plat, another portion of the same subdivision, was intended by the developer to be a part of the plat dedicated for roads and streets. The trial court’s finding of acceptance of dedication by general public user prior to revocation is supported by substantial competent evidence.
We also affirm that part of the judgment finding in favor of the grantee on the issue of liability of the grantor for breach of warranty and reserving for a separate hearing the issue of damages. However, we do not decide the proper measure of damages to be awarded to the grantee since that issue is not properly before us at this time.
AFFIRMED.
GLICKSTEIN and HURLEY, JJ„ and OWEN, WILLIAM C., Jr. (Retired), Associate Judge, concur.